

116 HR 5276 IH: Iraq Human Rights and Accountability Act of 2019
U.S. House of Representatives
2019-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5276IN THE HOUSE OF REPRESENTATIVESNovember 26, 2019Mr. Wilson of South Carolina (for himself and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a report describing whether certain persons meet the criteria to be sanctioned pursuant
			 to the Global Magnitsky Human Rights Accountability Act for violating the
			 human rights of Iraqi protestors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Iraq Human Rights and Accountability Act of 2019. 2.FindingsCongress finds the following:
 (1)The Government of Iraq responded to the protests in Baghdad, Babil, Basra, Maysan, Nasiriya, Karbala, and Najaf from October 1 through November 2019, by using unprecedented repressive measures against protestors that included shootings, sniper fire, illegal and unlawful detention, mass arrests, and weaponizing public services such as electricity and the internet.
 (2)The United Nations Assistance Mission for Iraq, under United Nations Security Council Resolution 2470 (2019), states that 149 people were killed in early October and another 97 between October 25 and November 6, 2019, while over 6,100 civilians have been wounded during the suppression of these protests. These human rights violations and abuses resulted due to excessive force against protestors by Iraqi Security Forces.
 (3)Since 2017, Iraqi Security Forces aligned with the Popular Mobilization Forces (PMF), predominantly Shi’ite militias frequently backed by Iran, have committed unlawful and arbitrary killings according to the United States Department of State. Some reports indicate that PMF-aligned fighters were behind the roof-top sniper attacks in Baghdad in early October 2019 targeting protestors. Iraqi police also fired military grade tear gas grenades which lodged in protestors bodies. On October 8, 2019, the Iraqi military acknowledged the excessive use of force.
 (4)The Iraqi government also suppressed freedom of expression during the protests through the detention of journalists, blocking internet access from October 3 through 9, 2019, and again since late October, and attacking media outlets. These attacks included intimidation, harassment, and preparing journalist watchlists while also raiding satellite television stations in Baghdad.
 (5)The Commander of the Iranian Quds Force traveled to Iraq in October 2019 and met with militia leaders from the PMF. The PMF report to the Iraqi Prime Minister but many units maintain a command structure outside the formal military chain of command linked directly to the Iranian Revolutionary Guard Corps. The PMF and the Iranian Revolutionary Guard Corps established a joint operational cell in Baghdad on October 3, 2019, that may have directly contributed to the use of excessive force and snipers.
 (6)The 2018 Country Reports on Human Rights Practices of the Department of State found that civilian authorities did not maintain effective control over some elements of the security forces, particularly certain units of the Popular Mobilization Forces (PMF) that were aligned with Iran.
 (7)The Government of Iran continues to intervene and maintain influence with the militia leaders and Commanders of the PMF. This undermines the formal Iraqi chain of command and contributes to actions by the PMF that use repressive actions against Iraqi protestors to maintain Iranian proxy power.
 3.Statement of policyIt shall be the policy of the United States to— (1)support democracy and human rights in Iraq, including the robust exercise by Iraqis of the rights to free speech and assembly as guaranteed to them by the Iraqi constitution;
 (2)support calls for meaningful government reform to combat corruption and strengthen rule of law and transparency;
 (3)condemn any and all attacks on peaceful protesters by Iraqi authorities, militias, or others; (4)encourage a rapid and full restoration of internet services and publicly verifiable measures by the Government of Iraq to protect media workers and medical personnel;
 (5)demand accountability for individuals and entities involved directly and indirectly in attacks and other human rights violations against peaceful Iraqi protestors; and
 (6)maintain a robust diplomatic presence across Iraq as a sign and tool of the commitment and influence of the United States in countering malign influences in the region, helping Iraq maintain its full sovereignty, and contributing to the development of a healthy and corruption-free economy that serves the Iraqi people.
			4.Report on sanctions with respect to human rights violations against Iraqi protestors
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report that includes—
 (1)a statement whether each person listed in subsection (b) meets the criteria to be designated for the imposition of sanctions under section 1263 of the Global Magnitsky Human Rights Accountability Act (title XII of the National Defense Authorization Act for Fiscal Year 2017; 22 U.S.C. 2656 note) because such person—
 (A)is responsible for extrajudicial killings, torture, or other gross violations of internationally recognized human rights in Iraq with respect to Iraqi protestors seeking to exercise their internationally recognized rights and freedoms since October 2019; or
 (B)acted as an agent of or on behalf of a foreign person that committed such violations; (2)a list of units of the Iraqi Security Forces with respect to which the Secretary of State has credible information that such units have committed gross violations of human rights in Iraq since October 2019; and
 (3)a certification that such units will not receive training, equipment, or other assistance from the United States, consistent with section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code.
 (b)Persons listedThe persons listed in this subsection are the following: (1)Popular Mobilization Forces (PMF) leader Abu Mahdi al-Muhandis (birth name Jamal Jaafar Ibrahim).
 (2)Chief of staff to Prime Minister Adil Abdulmahdi, Abu Jihad (birth name Mohammed al-Hashimi). (3)Head of Asa’ib Ahl al-Haq, Qais al-Khazali.
 (4)Head of the PMF Central Security Directorate, Abu Zainab al-Lami (birth name Hussein Falah al-Lami).
 (5)Adviser for PMF Affairs to Prime Minister Abdulmahdi, Abu Muntadher al-Husseini (birth name Tahseen Abid Mutar al-Abboudi).
 (6)Head of the Interior Ministry’s Rapid Response Division, Abu Turab al-Husseini (birth name Thamir Mohammad Ismail).
 (7)Commander of Saraya Talia al-Kurasani (PMF Brigade 18), Hamid al-Jazayeri. (8)Commander of Kataib Sayyid al-Shuhada (PMF Brigade 14), Abu Ala al-Walai (birth name Hashim Bunyan al-Siraji).
 (9)Head of the PMF Intelligence Directorate, Abu Iman al-Bahali. 